Citation Nr: 0807531	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound (SFW) to the upper back.

3.  Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than October 24, 
2003, for the grant of an increased rating of 30 percent for 
PTSD.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia denying the increased rating claims above 
and a September 2005 rating decision of the RO in Cleveland, 
Ohio denying the TDIU claim.  Currently, the claim stems from 
the jurisdiction of Cleveland, Ohio. 

The PTSD, TDIU and earlier effective date issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not indicate any 
recent audiometric testing or any complaints, treatments or 
diagnoses of unilateral hearing loss. 

2.  The veteran's residuals of a SFW to the upper back is 
manifested by chronic back pain, minimal arthritis, confirmed 
by x-ray, discogenic disc disease, slight limitation of 
motion and three non-tender, superficial, well-healed scars, 
but there have been no neurological findings, incapacitating 
episodes, gait abnormality, or impairment of motor skills, 
muscle function, or strength.


CONCLUSIONS OF LAW

1. A compensable rating for unilateral hearing loss of the 
left ear is not warranted. 38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.383, 3.385, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2007).

2.  The criteria for a disability rating of 20 percent, but 
no higher, for residuals of a SFW to the upper back have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 and 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in December 2003 and April 2005.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The letters told him 
what evidence was necessary, to provide or identify any 
relevant evidence, and that it was ultimately his 
responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Since the RO assigned the noncompensable disability ratings 
at issue here for the veteran's service-connected 
disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board further notes that during the pendency of this 
appeal, the Court in Vazquez-Flores v. Peake, -- Vet. App. --
, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), further 
elaborated on what is required to satisfy the VA's notice 
requirements specifically for increased-compensation claims.  
That is, Vazquez indicates 5103(a) compliant notice must meet 
the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The December 2003 letter requested that the veteran provide 
evidence describing how his disability had worsened and 
detailed the types of evidence that may provide such 
information, to include recent treatment records, lay 
statements, or statements from medical professionals.  The 
April 2005 letter, in light of his filed TDIU claim, also 
informed the veteran that he must submit evidence of how his 
service-connected disabilities affect his daily and 
occupational life.  The letters explained the veteran may 
submit the evidence on his own or ask the VA to assist him 
obtaining the evidence.  Accordingly, the Board finds that 
these letters satisfy the first, second and fourth 
criterion.  See Vazquez-Flores.   Additionally, the Board 
notes the veteran was specifically notified of the specific 
and relevant Diagnostic Codes in a September 2005 Statement 
of the Case (SOC).  

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are largely met and that any 
notice defect is nonprejudicial.  VA has discharged its duty 
to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In regard to the veteran's back claim, the RO provided the 
veteran an appropriate VA examination in 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's back since he was 
last examined.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

In regard to the veteran's unilateral hearing loss, the RO 
scheduled the veteran for VA audiological examinations in 
2004 and 2005, and the veteran failed to appear to either 
examination.  The VA outpatient treatment records do not 
indicate any on-going hearing loss treatment and, as will be 
explained below, there simply is not enough evidence to 
ascertain the current severity of the veteran's condition.  
The VA attempted to schedule the veteran for an examination 
on two occasions to afford him an opportunity to indicate the 
severity of his hearing loss and he, regrettably, did not 
appear.  It is of course the veteran's right to refuse the 
VA's help to substantiate his claim and the Board will 
continue to adjudicate his claims based on the medical 
evidence of record here.  The duty to assist, however, is not 
a one-way street.  If a veteran wishes to help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board will consider the veteran's unilateral hearing loss 
claim on the remaining medical evidence and without the 
benefit of a competent, persuasive opinion indicating the 
current severity of his left ear hearing loss. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Hearing Loss

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII 
(of 38 C.F.R. § 4.85), the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.383.  38 
C.F.R. § 4.85(f) (2007).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
Hearing loss disability is rated based on audiometry 
specified by regulation. Inasmuch as any private audiometry 
test is not in accordance with the regulatory specifications, 
it may not serve as the basis for the rating assigned.

Here, VA outpatient treatment records from 2001 to 2005 are 
largely silent as to any audiometric testing or complaints, 
treatments or diagnoses of unilateral hearing loss of the 
left ear.  There is one isolated complaint of "popping" in 
the left ear, but no audiometric testing was conducted at 
that time.

As explained above, the RO attempted to schedule the veteran 
for a VA audiological examination on two occasions (2004 and 
2005) during the pendency of this appeal and the veteran 
failed to appear without good cause in both instances.  

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a)   General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.

(b) Original or Reopened Claim or Claim for Increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

It is noted that, under 38 C.F.R. § 3.655(b), the veteran's 
increased rating claim must be denied given his failure to 
report for multiple examinations without good cause for his 
absence.  Additionally, it is noted that the veteran was 
properly informed of the consequences of failing to report 
for his examination in the September 2005 Statement of the 
Case, which includes a citation to 38 C.F.R. § 3.655.  Even 
if the Board were to review the claim based on the evidence 
of record, the claim would still be denied.  There simply is 
no medical evidence warranting an increased evaluation.  In 
short, the current evidence of record fails to show a 
compensable hearing loss disability.  Therefore, a rating 
increase is not warranted. 
 
SFW of the Upper Back

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

Here, the veteran's upper back condition was rated under 
Diagnostic Code 5237.  Effective from September 26, 2003, 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  A 10 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; ...or, combined range of motion of the 
thoracolumbar spine greater than 335 degrees;...or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; ...or, the combined range of motion of the 
thoracolumbar spine not greater than 20 degrees; ...or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees. 
Id., Notes (2) and (4).

Spine disabilities can also be rated under DC 5293, for 
intervertebral disc syndrome.  Diagnostic Code 5293 provides 
for a 10 percent rating where intervertebral disc syndrome is 
manifested with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months. A 20 percent rating is warranted where 
incapacitating episodes have a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted where incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  "Incapacitating episodes" 
was defined in Note (1) as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) also allowed the veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability.

In this case, VA outpatient treatment records indicate the 
veteran's lengthy history of treatment for chronic back pain, 
to include diagnoses of minimal arthritis and discogenic disc 
disease.  He was afforded a VA examination in June 2005 where 
the examiner indicated the veteran's minimal arthritis and 
limitation of forward flexion to 60 degrees.  The examiner 
also indicated the veteran's back was only slightly sensitive 
to touch with no evidence of any other bone, joint, nerve, 
artery or muscle damage.  The veteran was also afforded a 
skin examination in June 2005 where the examiner indicated 
residual scars from shrapnel wounds that were non-tender, 
non-deep and superficial.  Some slight discoloration, 
however, was noted.

According to the medical evidence, the main manifestation of 
the veteran's condition is limitation of motion.  Under DC 
5237, forward flexion limited to 60 degrees is rated as 20 
percent disabling.  This is especially true in light of the 
June 2005 examiner's indication of additional aches and pain 
on repetition.  

The RO also considered whether a separate disability rating 
could be assigned for separate manifestations of the 
veteran's back condition, to include scars.  That is, in 
certain circumstances, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  For example, the VA Office of General 
Counsel, commenting specifically on knee disabilities, has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  
Similarly, here, if a veteran has a back disability with 
manifestations inherently different than the symptomatology 
of limitation of motion, a separate rating is warranted.  

Again, the RO did consider whether the veteran is entitled to 
a separate rating for his scars.  There are multiple 
diagnostic codes designated for scars, located under DCs 
7801-7805, depending on the location, size and severity of 
the scar. 38 C.F.R. § 4.118, DCs 7801-7805.  Scars (other 
than head, face or neck) that are deep or that cause limited 
motion are evaluated under DC 7801 while superficial scars 
(other than head, face or neck) may be evaluated under DCs 
7802-7805.

Under DC 7801, a scar (other than head, face or neck) that is 
deep or causes limited motion is evaluated as 10 percent 
disabling for an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted for scars 
affecting an area or areas exceeding 12 square inches (77 sq. 
cm).  A 30 percent rating is assigned for scars affecting an 
area or areas exceeding 72 square inches (465 sq. cm).  A 
deep scar is defined in the regulations as associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (2). 

Superficial scars, those not associated with underlying soft 
tissue damage, are assigned a 10 percent rating under DC 7802 
if the area or areas affected is 144 square inches (929 sq. 
cm) or greater.  38 C.F.R. § 4.118, DC 7802, Note (2).  A 10 
percent rating may also be assigned under DC 7803 for 
"unstable" superficial scars, or one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Id., DC 7803, Note (1).  A 10 percent rating is warranted 
under DC 7804 for superficial scars that are painful on 
examination.  Id., DC 7804.  

The Board finds that a separate compensable rating for the 
veteran's scars is not warranted for the following reasons. 
The veteran was afforded a June 2005 VA scar examination.  
The veteran had three scars, and the largest scar measured at 
4.5 x .6 cm. and not found to be painful on examination.  All 
of the scars were described as non-tender, superficial and 
non-deep. 

In short, the veteran has three non-tender, non-deep, 
superficial scars; the largest of which is simply not large 
enough to be compensable under DC 7801 or DC 7802.  The 
veteran's scar is not "unstable" or painful on examination 
and therefore DCs 7803 and 7804 are inapplicable. 

The Board notes that, under 7805, a scar may also be rated 
based on limitation of function of affected part by analogy.  
See 38 C.F.R. § 4.118, DCs 7805.  However, a separate rating 
under DC 7805, which requires evaluation of the limitation of 
function of the affected part, would constitute pyramiding 
here because, as explained above, the veteran's disability 
rating under DC 5237 already contemplates musculoskeletal 
impairment of the back.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Accordingly, DC 7805 is inapplicable here. 

The Board also notes the veteran has been diagnosed with 
minimal arthritis, confirmed by x-ray, which would be rated 
by analogy under DC 5003.  DC 5003, however, does not provide 
for a rating greater than 20 percent.  A separate rating for 
arthritis, moreover, is not warranted because it is clear the 
main manifestation of the veteran's condition is painful 
motion.  To award an additional rating, therefore, would 
constitute impermissible pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).
  
Shrapnel injuries may also be rated under muscle injuries if 
more advantageous. In this case, however, there simply is no 
medical evidence indicating any muscle damage and, indeed, 
the June 2005 VA examination expressly indicates no muscle 
damage.  The June 2005 examination also indicates no 
neurological damage.

In short, giving the veteran every benefit of the doubt, the 
veteran is entitled to an increased rating of 20 percent for 
limitation of motion, but no more.  A separate rating for his 
scars is not warranted for reasons discussed above.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds a rating of 20 percent, but no higher 
is warranted for residuals of a SFW to the upper back. 


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.

Entitlement to a rating of 20 percent, but no more, for 
residuals of a shell fragment wound (SFW) to the upper back 
is granted limited by the laws and regulations governing 
monetary awards.


REMAND

The veteran alleges that his service-connected disabilities, 
mainly his PTSD, render him unemployable.  He also alleges 
his PTSD is more severe than currently rated.  

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Initially, the Board notes that during the pendency of this 
appeal, the Court of Appeals for Veterans' Claims (CAVC or 
Court) issued a decision that further explained the VA's duty 
to notify under § 5103(a).  According to Vazquez-Flores v. 
Peake, -- Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 
2008), for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, because the veteran is also claiming 
entitlement to total disability based on individual 
unemployability (TDIU), he was made specifically aware of all 
elements, to include providing evidence of how his 
disabilities affect his daily and occupational life, in 
letters dated December 2003 and April 2005.  The letters were 
not in the form as prescribed in Vazquez-Flores, but they 
appear to have satisfied the VA's duty to notify as outline 
therein.  Id.  Since it is necessary to remand these claims 
for reasons mentioned below, the RO should send the veteran a 
corrective VCAA letter specifically addressing the elements 
discussed in Vazquez-Flores. 

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Here, the veteran was last afforded a VA PTSD examination in 
June 2005, nearly three years ago.  At that time, the 
examiner discussed the veteran's multiple manifestations of 
his mental illness.  Many of these manifestations, however, 
were attributed to substance abuse and past incarceration. 
The examiner assigned the veteran a global assessment 
functioning (GAF) score of 48, but did not explain whether 
this score is solely due to his service-connected PTSD versus 
other diagnoses.  The examiner also indicated the veteran is 
"unemployable" but again, it is not apparent whether this 
conclusion was made considering solely the veteran's service-
connected conditions. 

VA outpatient treatment records from 2002 to 2005 indicate 
GAF scores ranging from 30 to 65.  Given the wide disparity 
of GAF scores and the ambiguity in the most recent VA 
examination, a new examination is necessary.  The VA 
examination should also contain a discussion and medical 
opinion as to the likelihood that the veteran's service-
connected disabilities render him unemployable.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2005 to the present. 

Earlier Effective Date

In a September 2005 Statement of the Case (SOC), the RO 
granted the veteran an earlier effective date of October 24, 
2003 for the increased evaluation of 30 percent for PTSD, 
which was the date of the veteran's original claim for an 
increased rating.   The veteran submitted a subsequent 
September 2005 VA Form 9 perfecting his appeal for increased 
ratings for PTSD, unilateral hearing loss and residuals of 
SFW to the upper back, but also providing his notice of 
disagreement (NOD) on the September 2005 decision granting 
him an effective date of October 24, 2003 for the increased 
evaluation of 30 percent for PTSD.

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to an increased rating for 
post-traumatic stress disorder (PTSD) 
including the information detailed in 
Vazquez-Flores v. Peake, -- Vet. App. --, 
No. 05-0355, 2008 WL 239951 (Jan. 30, 
2008).  The veteran should also be advised 
to submit any pertinent evidence in his 
possession.

2.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the veteran's PTSD from the VA 
Medical Center in Cleveland, Ohio from May 
2005 to the present. Any negative 
responses should be documented in the 
file. 

3. After the above records are obtained, 
to the extent available, the veteran 
should be afforded an appropriate VA 
examination to determine the severity of 
his service-connected PTSD. The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and they should so indicate 
in their reports. The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  The examiner 
should also render an opinion as to the 
overall effect of the disabilities on the 
veteran's ability to obtain and retain 
employment, that is, whether it would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment. Consideration may be given to 
the veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities. The 
examiner should clearly outline the 
rationale for any opinion expressed 
resolving any conflicting evidence in the 
record, to include the June 2005 VA 
examination and the wide range of GAF 
scores (ranging from 30 to 65) found in 
the VA outpatient treatment records.

4.  Thereafter, readjudicate the veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
effective date earlier than October 24, 
2003 for the increased evaluation of 30 
percent for PTSD. The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board. If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


